DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 7/8/2022 has been considered and entered into the record.  Claims 17 and 18 have been cancelled, thereby obviating their rejection under 112(b).  The limitations of claim 11 have been incorporated into independent claim 10.  Claims 1–10, 12–16, 19, and 20 remain pending, while claims 1–9 are withdrawn from consideration.  Claims 10, 12–16, 19, and 20 are examined below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10, 12, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heifetz (US 5,331,801) in view of Baumeler (US 2014/0166548 A1).  
Heifetz discloses a process that recycles cotton fiber garments, wherein used cotton garments are collected from a single source, the cotton fibers of the garments are separated, and then reconstituted into recovered cotton fibers consisting of used cotton fibers.  Heifetz abstract, 2:43–55, 4:20–64.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292.  
Here, claim 10 requires a “distributing said textile material in a closed-loop to a closed group of users wherein said users comprise a common attribute to generate sorted homogenous textile material.”  However, the claimed invention is directed to “[a]n article of recycled clothing.”  Accordingly, the claimed invention is directed to an article of manufacture, rather than the process of its manufacture.  The recycled article of Heifetz does not rely upon a “closed group of users wherein said users comprise a common attribute to generate sorted homogenous textile material.”  The prior art does however generate the required “sorted homogenous textile material” as cotton fabric garments have all non-cotton materials removed leaving a homogenous textile material consisting of cotton.  See Heifetz at 4:20–64.  Thus, Heifetz discloses the claimed “sorted homogenous textile material” as required by claim 10.
Heifetz fails to teach the use of a sacrificial sewing thread.
Baumeler teaches a textile substrate comprising woven threads, wherein the textile substrate further comprises a sacrificial thread, wherein the sacrificial thread is made from a material that can be destroyed by chemical or physical means, such as melting.  Baumeler abstract, ¶ 56.  The sacrificial thread may be made from polyvinyl alcohol, polyester, or modified polyester and adds further functionality to the textile, while being easily separated from the rest of the textile substrate.  Id. ¶¶ 8, 59, 60, 65.  
It would have been obvious to one of ordinary skill in the art to have used the sacrificial thread of Baumeler to add further functionality to the Heifetz cotton garment, while allowing the garment to retain its ease in recycling.  
Baumeler teaches using a variety of materials to make a textile substrate including cotton and chemical fibers, such as polyester, polyamide, and polyolefins, wherein the listed materials each has different properties and is selected by desired end product.  Baumeler Table 1, ¶¶ 69–73, 79.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute one of the chemical fibers for the cotton in Heifetz because Baumeler teaches the functional equivalency of the materials in making textile substrates. Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Furthermore, the selection of the composition of the sacrificial thread is based upon the desired manner in which the sacrificial thread is separated from the rest of the textile substrate.  See Baumeler ¶¶ 52–67.  Accordingly, the selection of modified polyester sacrificial thread with a melting point of about 160 to 395 oF, wherein that melting point is greater than that of the homogenous textile material is within the grasp of the ordinarily skilled artisan through routine experimentation and design choice.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heifetz and Baumeler as applied to claim 10 above, and further in view of Jones (US 2005/0050608 A1).  Heifetz and Baumeler fail to teach the attachment of dissimilar discrete panels of homogenous textile material to each other.
Jones teaches the use of polyvinyl alcohol thread to attach different textile sheets, or buttons, to form a garment.  Jones ¶¶ 40-41, 50.
It would have been obvious to the ordinarily skilled artisan to have attached buttons and different cotton textile sheets of Heifetz using the polyvinyl alcohol thread of Baumeler to form a garment.  
Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Heifetz and Baumeler as applied to claim 15 above, and further in view of Finzelberg (US 2014/0289926 A1).  Heifetz and Baumeler fail to teach the stabilization of the sacrificial polyvinyl alcohol thread.
Finzelberg teaches the formation of a protective glove comprising polyvinyl alcohol (PVA), wherein the PVA is stabilized to reduce its water solubility.  Finzelberg abstract, ¶¶ 3–6, 16.
It would have been obvious to one of ordinary skill to have stabilized the PVA thread of Baumeler so that the thread did not dissolve when the textile was laundered.




Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but are not persuasive. 
Applicant argues that Heifetz is directed to teachings of fiber processing for making twisted yarns for garment manufacturing and hand sorting fabric, while the claimed invention does not affect the composition of the original fibers and yarns of the textile material and the recovered textile material consists of used textile material absent the eliminated sacrificial thread.  Applicant’s argument is not persuasive.  
Claim 10 recites a “textile material” is formed “from fibers and sacrificial sewing thread,” “distributing said textile material in a closed-loop…to generate sorted homogenous textile material,” “recovering said used textile material from said homogenous textile material by eliminating said sacrificial sewing thread,” and “reforming said homogenous textile material using said recovered textile material.”  Heifetz teaches collecting textile materials made from fibers from members within a closed loop and reforming the collected textile materials into a recycled textile material.  See Heifetz at 2:20–64.  The Examiner has relied upon Baumeler to teach the use of a sacrificial thread.  Accordingly, the process recited in product-by-process claim 10 has been met by the prior art.  Furthermore, because claim 10 is a product-by-process claim, the Examiner needs only to demonstrate that the product formed by the recited process is unpatentable.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  As such, the product of instant claim 10 is merely a “homogenous textile material [formed] using said recovered textile material.”  As shown above, Heifetz clearly teaches a textile material formed from recovered homogenous textile fibers.  Thus, the limitations of the claim are met by the prior art.  
Applicant then argues that the sacrificial thread in Baumeler is only useful for recovering sub-component parts of the textile substrate, but not “ recovering said used textile material from said homogenous textile material by eliminating said sacrificial sewing thread to generate recovered textile material consisting of said used textile material,” as claimed.  As noted above, the instant claims are directed to product-by-process claims and the sacrificial sewing thread is not present in the finally formed article.  Accordingly, Applicant’s arguments pertaining to the function of the sacrificial sewing thread are not persuasive because Applicant has failed to demonstrate how the sacrificial sewing thread’s function materially impacts the finally formed article of the instant claims consisting of a textile material formed from recovered homogenous textile fibers.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786